Title: From George Washington to William Shippen, Jr., 26 March 1777
From: Washington, George
To: Shippen, William Jr.



Sir
Head Quarters Morris Town March 26th 1777

I have the greatest reason to believe that soldiers, when they are dismissed the Hospitals, in which they have been, instead of joining the Corps they belong to, go strolling about the country at their own option, to the great detriment of the service. It is absolutely necessary, that a remedy should be provided against this evil in future, which can only be found in making it an invariable rule to discharge none, without putting them under the care of proper officers whose business it shall be to conduct them to their respective Regiments: A return of his Men so discharged, should be sent to the Commanding Officer of each Regiment. And Regular reports should be transmitted to me of every particular, respecting their dismission; the time, the number, the corps to which they appertain, and the officers to whose care they are committed. Without these precautions, our Hospitals can never answer the ends for which they were intended; and the Army must lose the services of a great many men who are in a condition to render them.
To enable you to establish this rule, I now authorise you to call upon the commanding officer nearest the Hospital from which the men are to be sent, to furnish you with such officers as shall be wanted for the purpose. I am Sir &c. &c.
